Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         23-APR-2020
                                                         02:29 PM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                    In the Interest of HK and KK
                (CAAP-XX-XXXXXXX; FC-S NO. 16-00210)

----------------------------------------------------------------

         In the Matter of the Guardianship of HK and KK
             (CAAP-XX-XXXXXXX; FC-G NO. 18-1-6064)


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                ORDER DISMISSING CERTIORARI PROCEEDING
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon further consideration of the records and files in
this case, it appearing that the writ of certiorari herein was
improvidently granted,
          IT IS HEREBY ORDERED that this certiorari proceeding
is dismissed.
          DATED:    Honolulu, Hawaii, April 23, 2020.
                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson